                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                3:18-cv-678-FDW-DSC

MY’KA EL,                            )
                                     )
            Plaintiff,               )
                                     )
      vs.                            )
                                     )                                 ORDER
TORRI TELLIS, et al.,                )
                                     )
            Defendants.              )
____________________________________ )

       THIS MATTER is before the Court on its January 30, 2019, Order requiring Plaintiff to

file an Amended Complaint. (Doc. No. 3).

       The Complaint was dismissed on initial review on January 30, 2019 pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i)-(ii). (Doc. No. 3). The Court granted Plaintiff 14 days to file an Amended

Complaint and warned him that failure to do so would result in this case’s dismissal without further

notice. (Doc. No. 3 at 6). Plaintiff has failed to comply with the Court’s January 30, 2019, Order

by filing an Amended Complaint and the time to do so has now expired. Plaintiff appears to have

abandoned this case and the Court is unable proceed. This case is therefore dismissed without

prejudice. Fed. R. Civ. P. 41(b) (“If the plaintiff fails to prosecute or to comply with these rules or

a court order, a defendant may move to dismiss the action or any claim against it.”); Link v.

Wabash R.R. Co., 370 U.S. 626, 631-33 (1962) (although Rule 41(b) does not expressly provide

for sua sponte dismissal, a district court has the inherent power to dismiss a case for lack of

prosecution or violation of a court order).

       IT IS, THEREFORE, ORDERED that:

       (1) This action is dismissed without prejudice for Plaintiff’s failure to file an Amended

                                                  1
   Complaint pursuant to this Court’s Order dated January 30, 2019.

(2) The Clerk of this Court is directed to terminate this action.



                                   Signed: May 10, 2019




                                          2
